Exhibit 10.02

AMENDMENT #1

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT #1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of the 30th day of April, 2008 (the “Effective Date”) by and between
Integral Systems, Inc., a Maryland corporation (the “Company”), and William M.
Bambarger (the “Executive”).

Background

A. The Company and Executive previously entered into that certain Employment
Agreement effective as of October 1, 2007 (the “Agreement”). Capitalized terms
in this Amendment and not otherwise defined herein shall have the meanings given
them in the Agreement.

B. The Company and Executive wish to amend and modify certain provisions in the
Agreement as provided herein and effective as of the Effective Date hereof,
while leaving unchanged all other provisions of the Agreement.

Agreement

1. A new Section 4.5 is added to the Agreement to read as follows, the remainder
of the Agreement is renumbered accordingly, and all cross-references are
renumbered accordingly:

Termination By The Executive For Good Reason. The Executive may terminate this
Agreement effective upon written notice to the Company for Good Reason. Such
notice must provide a detailed explanation of the Good Reason. For this purpose,
the term “Good Reason” shall mean: (i) any significant diminution in the
Executive’s role with the Company; (ii) any material breach of this Agreement by
the Company; (iii) any material reduction in the Executive’s aggregate Base
Salary and opportunity to participate in the Company’s bonus plan; (iv) the
Company provides written notification of non-renewal of the Agreement to the
Executive at least one hundred twenty (120) days prior to the last day of the
Term or any renewal period; or (v) any relocation of the Executive’s principal
place of employment to a location more than fifty (50) miles from the Company’s
current headquarters. Notwithstanding the foregoing, in the event the Executive
provides notice of his intention to terminate for Good Reason as outlined in the
immediately preceding sentence, the Company shall have the opportunity to cure
such Good Reason within thirty (30) days of receiving such notice.

2. The introductory language in Section 4.6(a) (as renumbered) of the Agreement
is amended to read as follows:

The Company may at any time during the Term terminate the Executive without
Cause. In the event the Executive’s employment is terminated by the Company
without Cause during the Term or the Executive terminates his employment for
Good Reason during the Term, then the Company shall pay (on the same schedule
used to pay Base Salary to the Executive during the Term) the Executive:



--------------------------------------------------------------------------------

3. The following is added after “voluntarily by the Executive” in
Section 4.6(b)(ii) (as renumbered): “(other than for Good Reason)”.

4. The following is added after “or without Cause” in the second line of
Section 4.6(e) (as renumbered): “or by Executive for Good Reason,”.

5. Section 5.1(g)(i) is revised to read as follows:

in the event the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason, at the end of the Termination
Coverage Period, or

Except as otherwise set forth in this Agreement, all terms and provisions of the
Agreement remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of
the Effective Date.

 

INTEGRAL SYSTEMS, INC.       By:  

/s/ Alan W. Baldwin

    By:  

/s/ William M. Bambarger

  Alan W. Baldwin       William M. Bambarger   Interim CEO & President      

 

2